Dear Mr. Boudreaux:
We received your request for our opinion regarding a proposed agreement between the state of Louisiana and the city of New York to purchase a fire truck to replace one of the fire trucks lost in the September 11, 2001 disaster.
Article VII, Section 14C of the Louisiana Constitution authorizes the state to engage in cooperative endeavors for a public purpose with governmental agencies. Clearly, such an agreement serves a public purpose, that is assisting a fellow state, and the country for that matter, to recover from the horrific attack on New York City. Accordingly, it is our opinion that the state of Louisiana may enter into a cooperative endeavor agreement with the city of New York to purchase a fire truck to replace one of the fire trucks lost in the September 11, 2001 disaster.
We trust that this adequately responds to your request. Should you need anything further from our office, please do not hesitate to contact us.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:dam